Citation Nr: 0027765	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by pain in the left side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1996 by the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).

In August 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 2000.


FINDING OF FACT

The evidence is in equipoise on the issue of whether a 
disability manifested by pain in the left side of the chest 
wall and abdomen is related to a claimed injury during active 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt, a disability manifested 
by pain in the left side was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision-remand of August 1999, the Board found that 
the veteran's claim is well grounded, and, consequently, the 
claim will be considered on the merits.

The veteran contends that he has had pain in his left side 
since an incident in service in which a jeep he was driving 
flipped over.  At a personal hearing in February 1998, he 
described the accident and stated that he thought that he may 
have hit a land mine, but was told that he hit a rut in the 
road.  When he was asked for the diagnosis of the pain in his 
left side, he testified, "Nobody knows what it is."  

The veteran's available service medical records are negative 
for any complaint, diagnosis, or treatment of an injury to 
his left side.  

Office records of R. B. R., M.D., a private physician, reveal 
that, in October 1982, the veteran complained of recurrent 
pain in his left lower lateral rib area of several years' 
duration.  On examination, there was a very tender area over 
the lateral chest on the left at about the level of D-10.  
The physician's impression was "neuritis, with an obscure 
etiology, affecting the lower left lateral chest wall."  

At a VA muscles examination in October 1996, the veteran 
complained of episodic attacks of chest wall pain since a 
jeep accident in Korea in 1953.  On examination, there was 
exquisite tenderness to light touch around the inferior ribs 
in the T8-9 area.  The examiner's impression was that, "it is 
hard to sort out the exact etiology" of the veteran's left 
chest wall tenderness.  The examiner also stated, "I believe, 
though, that there is a component of this due to probable 
injury and some soft muscle tissue injury that he suffered 
while in the military in 1953."

In August 1999, the Board remanded this case to the RO for 
the purpose of obtaining additional medical examinations and 
opinions.

While the case was in remand status, records of J. A. H., MD, 
a private physician, were obtained, which showed an 
assessment in February 2000 of chronic left-sided 
chest/abdominal pain dating back to service during the Korean 
War.

At a VA muscles examination in May 2000, the examiner found 
nothing from an orthopedic standpoint to account for the 
veteran's complaint of left-sided pain.  The examiner 
reported that: the veteran had numerous macules on the skin 
of the left chest wall; palpation of the paraspinal 
musculature next to the midline of the spine produced 
inconsistent reactions from the veteran as far as a complaint 
of pain.  The examiner did not render an orthopedic 
diagnosis.  He recommended a dermatological consultation to 
determine if there was a relationship between the macules and 
involvement of the peripheral or sensory nerves innervation 
the T8-9 area.

At a VA neurological examination in May 2000, a complaint of 
left-sided chest pain since a motor vehicle accident in 
service in 1954 was noted.  Examination revealed 4/5 strength 
in the left upper extremity secondary to pain.  The 
impression was chronic left-sided chest pain.  The examiner 
stated that the veteran's pain seemed to follow some thoracic 
radiculopathy.  He also stated, "I believe that his pain is 
related to the injury."

In July 2000, the veteran's medical records were reviewed by 
a VA neurologist, who did not examine the veteran.  He 
stated, "If the patient is demonstrated to have had an 
accident [in service], it would be possible to conceive of 
the patient having a service-related radiculopathy 
exacerbated by non-service related conditions.  However, it 
would be unlikely without the patient being able to provide 
further documentation of continued pain between the proposed 
time of injury in 1954 and the first time of complaint of 
injury in 11/92." 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 West 1991); 38 C.F.R. § 3.303 (1999). 

The veteran's representative has pointed out that Dr. R. 
reported a complaint of pain by the veteran in 1982, not 
1992, and that, in February 1998, the veteran's sister stated 
that he had consistently complained of left-sided pain from 
the time he was discharged from service to the present time.

The law provides that, when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter before the Board, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board finds that the evidence is in equipoise on the 
question of whether the veteran has a disability of the left 
chest wall/upper abdomen.  The Board will, therefore, accept 
the diagnosis of thoracic radiculopathy, made at the VA 
neurological examination in May 2000.  The Board also finds 
that the evidence is in equipoise on the question of whether 
such thoracic radiculopathy is related to the injury which 
the veteran claims to have occurred while he was on active 
duty.  Resolving the doubt on that issue in the veteran's 
favor, the Board concludes that entitlement to service 
connection for thoracic radiculopathy is established.  
38 U.S.C.A. §§ 1110, 5107. 


ORDER

Service connection is granted for thoracic radiculopathy.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

